DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 03/11/2020. Claims 1-20 are presently pending and are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2020 and 05/18/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS was considered by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 1, lines 8-9 recite “a mobile subscriber device”, whereas line 3 recites, “mobile subscriber devices” (antecedent-plural) and lines 6 and 12-13 recite “the mobile subscriber devices.” The “a mobile subscriber device” (singular) is indefinite because it is 
Claims 2-10 depend upon claim 1 and are thus rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, as being indefinite based on their dependency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claim 1
Step 1: The claim is directed to a process as it recites an (A method, comprising).
Step 2A Prong 1: The claim is directed to an abstract idea. The claim recites the limitation (enabling…a shared map overlay service). This limitation as drafted is a simple processes that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. The nominal recitation of the processor does not take the limitation out of the mental process grouping. Thus, the claim recites a mental process which is an abstract idea. 
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim recites the additional elements of: (1) a processor (2) receiving…map overlay information (3) sending… the map overlay information. The recited processor is recited at a high level of 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components and the extra-solution activity of acquiring data. The use of
generic computer components to execute a program is well-understood and conventional. Further the mere collection or receipt of data to be used by a computer program is also well understood
and conventional. The processor, data transmission and collection are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 1 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept.
As per claim 2
Step 1: The claim is directed to a process as it recites an (the method of).
Step 2A Prong 1: This claim depends upon claim 1 and comprises an additional element.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim recites the limitation (mobile subscriber devices comprise unmanned ground vehicles). The step  
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, there are no additional elements. The unmanned ground vehicle is well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 2 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept.
As per claims 3-4
Step 1: The claims are directed to a process as they recite (the method of).
Step 2A Prong 1: These claims depend upon claim 2 and comprise additional elements. 
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim recites the additional elements of: (1) receiving… unmanned ground vehicle restriction zone information, as seen in claim 3 (2) sending… unmanned ground vehicle restriction zone information, as seen in claim 3 (3) receiving… location updates, as seem in claim 4. The instruction to receive information is also recited at a high level of generality (i.e., as a general means of receiving… unmanned ground vehicle restriction zone information), and amounts to mere data gathering, which is a form of insignificant extra-solution. Further, the instruction to send the map overlay information is also recited at a high level of generality (i.e., as a general means of sending… unmanned ground vehicle restriction zone information or location updates), and is similar to displaying information, which is a form of insignificant extra-solution activity.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 
As per claims 5-10
Step 1: The claims are directed to a process as they recite (the method of).
Step 2A Prong 1: These claims depend upon claim 1 and comprise additional elements. 
Step 2A Prong 2: Judicial exception is not integrated into a practical application. In claim 9, The instruction to send the map overlay information is also recited at a high level of generality (i.e., as a general means of send or sending the map overlay information), and is similar to displaying information, which is a form of insignificant extra-solution activity. The claim recites additional elements of: (map location comprises wireless coverage information, as seen in claim 5), the limitation (map location comprises route blockage information, as seen in claim 6), the limitation (map service comprises an indoor shared overlay map service, as seen in claim 7), the limitation (map service comprises a city, as seen in claim 8), (map service further comprises determining a group, as seen in claim 9), and the limitation (map overlay information further comprises… time information, as seen in claim 10). “Wireless coverage information”, “route blockage information”, “indoor shared overlay map service”, and “time information” merely describe how to generally “determine” the otherwise mental judgements in a generic or general-purpose map service. The mobile subscriber device is recited at a high-level generality and is merely automating the determining step. 
Step 2B: These claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to display different types of information. The data transmission and collection, are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claims 5-10 are not patent eligible under 35 U.S.C. § 101 because these claims do not include an inventive concept. 
As per claim 11
Step 1: The claim is directed to a machine as it recites an (unmanned ground vehicle).
Step 2A Prong 1: The claim is directed to an abstract idea. The claim recites the limitation (adjusting a planned route). This limitation as drafted is a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. The nominal recitation of the processor does not take the limitation out of the mental process grouping. Thus, the claim recites a mental process which is an abstract idea.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim recites the additional elements of: (1) a processor (2) memory (3) subscribing to a shared map overlay (4) receiving map overlay information. The recited processor is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea. Further, the instruction to receive information is also recited at a high level of generality (i.e., as a general means of receiving map overlay information), and amounts to mere data gathering, which is a form of insignificant extra-solution. Further, the instruction to subscribe to information is also recited at a high level of generality (i.e., as a general means to 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components and the extra-solution activity of acquiring data. The use of
memory and generic computer components to execute a program is well-understood and conventional. Further the mere collection or receipt of data to be used by a computer program is also well understood and conventional. The processor, memory, data transmission and collection, are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 11 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept.
As per claims 12 - 16
Step 1: The claims are directed to a machine as they recite an (unmanned ground vehicle).
Step 2A Prong 1: These claims depend upon claim 11 and merely add to the abstract idea and
insignificant extra-solution activity. The claims recite the limitation, in claim 12, (adjusting the planned route), and further include the limitation, in claim 16, (generating additional map overlay information), and further include the limitation, in claim 15, (combining the map overlay information) that merely further define the abstract idea of claim 11. These limitations further define the information being sent and received in claim 11, which as discussed in claim 11 is a form of insignificant extra-solution activity.
Step 2A Prong 2: The instruction to receive information is also recited at a high level of generality (i.e., as a general means of receiving… unmanned ground vehicle restriction zone 
Step 2B: These claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to display different types of information. Further the mere collection, receipt, or combination of data to be used by a computer program is also well understood and conventional. The data transmission and collection, and combination are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claims 12-16 are not patent eligible under 35 U.S.C. § 101 because these claims do not include an inventive concept. 
As per claim 17
Step 1: The claim is directed to a machine as it recites an (a machine-readable storage medium).
Step 2A Prong 1: The claim is directed to an abstract idea. The claim recites the limitation (detecting displacement), and further recites the limitation (detecting location-based information), and further recites the limitation (generating map overlay information). These limitations as drafted are a simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand. The tracking of movement 
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim recites the additional elements of: (1) a processor (2) subscribing to a shared overlay map service (3) sending the map overlay information. The recited processor is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea. Further, the instruction to subscribe to information is also recited at a high level of generality (i.e., as a general means to subscribe to a shared overlay may), and amounts to mere data gathering, which is a form of insignificant extra-solution. Further, the instruction to send the map overlay information is also recited at a high level of generality (i.e., as a general means of sending… the map overlay information), and is similar to displaying information, which is a form of insignificant extra-solution activity. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components and the extra-solution activity of acquiring data. The use of
generic computer components to execute a program is well-understood and conventional.
The processor, data transmission and collection are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 17 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept.
As per claim 18-20
Step 1: The claims are directed to a machine as they recite an (the machine-readable storage medium).
Step 2A Prong 1: These claims depend upon claim 17 and comprise additional elements. 
Step 2A Prong 2: The instruction to send the map overlay information is also recited at a high level of generality (i.e., as a general means of sending additional map overlay information, as see in claim 18), and is similar to displaying information, which is a form of insignificant extra-solution activity. Further, the instruction to receive information is also recited at a high level of generality (i.e., as a general means of receiving… map overlay information, as seen in claim 20), and amounts to mere data gathering, which is a form of insignificant extra-solution. Further, in claim 19, the location-based information comprising wireless coverage information is an insignificant additional element because it insignificantly modifies the information used for navigation. 
Step 2B: These claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to display different types of information. Further the mere collection or receipt of data to be used by a computer program is also well understood and conventional. The data transmission and collection are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claims 18-20 are not patent eligible under 35 U.S.C. § 101 because these claims do not include an inventive concept. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Moroniti et al., US-20190332114-A1, and in view of Chun et al., US-20030014187-A1, and in view of Liu et al., US-10794710-B1, hereinafter referred to as Moroniti, Chun and Liu. 
As per claim 1
Moroniti discloses [a] method (A method comprising: accessing, by a mobile robot, a keepout map – Moroniti Claim 17), comprising: enabling, by a server device (the robot server 130 and/or the robots 102 (via the robot server 130) can communicate with one or more of a client device 132, a remote terminal 134 - Moroniti ¶13), comprising a processor (The robot server 130… are computing systems configured to communicate with each other and with one or more robots 102- Moroniti ¶19), a shared overlay map service, accessible by mobile [] devices, to the shared overlay map service, wherein the enabling the shared overlay map service comprises (The updated contextual map layers can be distributed to one or more other robots - Moroniti ¶67): enabling, by the server device (one or more contextual map layers can be generated by a robot server or building server - Moroniti ¶56), receiving, by the server device, map overlay information from a mobile [] device, the map overlay information comprising a map location and description information associated with the map location (The robot can then update the contextual map layers to include the proper position of the detected objects or obstacles, or can provide information describing the location of the objects or obstacles to a remote system (such as a building server) to update the map layers - Moroniti ¶67); and sending, by the server device, the map overlay information to the mobile [] devices (The robot server 130 provides a communicative interface between the robots 102 and one or more other systems of FIG. 1…. provide the floorplan to the robot 102, The robot can then update the contextual map layers… The updated contextual map layers can be distributed to one or more other robots - Moroniti ¶20, ¶67).
Moroniti does not disclose subscriber, that subscribe, a shared overlay map service, application programming interface, which is accessible by the mobile subscriber devices via wireless network communications, via the shared overlay map service, application programming interface.
However, Chun teaches subscriber, that subscribe (registered subscriber, the navigation server 70 transmits a CAM indicating that the requested service is supported by the mobile terminal – Chun Fig 8 and ¶42).
Moroniti discloses methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation. Chun teaches a vehicle navigation subscription service, where servers connect to subscribers’ mobile devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moroniti, methods and systems with 
However, Liu teaches a shared overlay map service (The layers in the multi-layer map…The proto-roadmap layer consists of an existing digital map used for navigation in autonomous and non-autonomous vehicles and is distributed to the autonomous units by the map server - Liu Column 5 Lines 55-62), application programming interface (The communications can occur over a variety of networks… application programming interfaces (APIs)… Representational State Transfer (REST)… Simple Object Access Protocol (SOAP) - Liu Column 7 Lines 63 – Column 8 Lines 1-2), which is accessible by the mobile, devices via wireless network communications (map server providing the multi-layer map via a communications link to one or more additional autonomous units – Liu Column 31 Lines 17-19), via the shared overlay map service (The layers in the multi-layer map…The proto-roadmap layer consists of an existing digital map used for navigation in autonomous and non-autonomous vehicles and is distributed to the autonomous units by the map server Liu Column 5 Lines 55-62), application programming interface (The communications can occur over a variety of networks… application programming interfaces (APIs)… Representational State Transfer (REST)… Simple Object Access Protocol (SOAP) - Liu Column 7 Lines 63 – Column 8 Lines 1-2 (API are used to facilitate communication between different devices)).
Moroniti discloses methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation. Liu teaches methods and systems with multiple 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moroniti, methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation by methods and systems where the server communications includes unmanned vehicles, roadway navigation, APIs, and authenticated transmissions, as taught by Liu, to ensure that the map overlays being communicated back and forth between the servers and vehicles are secured and easily communicable with different types of devices, using SOAP, REST, and APIs. 
As per claim 2
Moroniti, in view of Chun and Liu, discloses [t]he method of claim 1, and Moroniti further discloses wherein the mobile, devices comprise unmanned ground vehicles (The robot server 130 provides a communicative interface between the robots 102 and one or more other systems of FIG. 1…. provide the floorplan to the robot 102, The robot can then update the contextual map layers… The updated contextual map layers can be distributed to one or more other robots - Moroniti ¶20, ¶67).
Moroniti does not disclose subscriber.
However, Chun teaches subscriber (registered subscriber, the navigation server 70 transmits a CAM indicating that the requested service is supported by the mobile terminal – Chun Fig 8 and ¶42).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moroniti, methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation by a subscription navigation service, as taught by Chun, to enable the subscribing mobile devices to analyze the map data and correctly navigate through city or indoor spaces.
As per claim 3
Moroniti, in view of Chun and Liu, discloses [t]he method of claim 2, and Moroniti further discloses further comprising receiving, by the server device, unmanned ground vehicle restriction zone information (The robot can then update the contextual map layers to include the proper position of the detected objects or obstacles, or can provide information describing the location of the objects or obstacles to a remote system (such as a building server) to update the map layers - Moroniti ¶67), and sending, by the server device, the unmanned ground vehicle restriction zone information to the unmanned ground vehicles (The robot server 130, the client device 132, the remote terminal 134, the building database 136, and the robot database 138 are computing systems configured to communicate with each other and with one or more robots 102, A combined localization and contextual map is accessed 405, for instance from… from a building server or computing system, Providing a robot with relevant contextual information (e.g., within a contextual map) can enable a robot to avoid keepout areas - Moroniti ¶19, ¶60, and ¶39).
As per claim 4
Moroniti, in view of Chun and Liu, discloses [t]he method of claim 2, and Moroniti further discloses further comprising receiving, by the server device, location updates from the unmanned ground vehicles, each respective location update comprising a respective current location of a respective unmanned ground vehicle (a map indicating a location of the robot 102 received from the robot 102 - Moroniti ¶22 (the server is constantly aware of the locations of the robots)).
As per claim 5
Moroniti, in view of Chun and Liu, discloses [t]he method of claim 1, and Moroniti further discloses wherein the description information associated with the map location comprises wireless coverage information at the map location (keepout regions can be defined… areas without wireless reception- Moroniti ¶62).
As per claim 6
Moroniti, in view of Chun and Liu, discloses [t]he method of claim 1, and Moroniti further discloses wherein the description information associated with the map location comprises route blockage information at the map location (Likewise, the combined map can include a keepout layer defining areas the robot cannot or should not enter - Moroniti ¶58).
As per claim 7
Moroniti, in view of Chun and Liu, discloses [t]he method of claim 1, wherein the shared overlay map service comprises an indoor shared overlay map service for a physical structure, wherein the mobile, devices comprise mobile, devices inside the physical structure, and wherein the map location of the map overlay information comprises a location inside the physical structure (The updated contextual map layers can be distributed to one or more other robots - Moroniti Fig 1. And ¶67).
Moroniti does not disclose subscriber.
However, Chun teaches subscriber (registered subscriber, the navigation server 70 transmits a CAM indicating that the requested service is supported by the mobile terminal – Chun Fig 8 and ¶42).
Moroniti discloses methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation. Chun teaches a vehicle navigation subscription service, where servers connect to subscribers’ mobile devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moroniti, methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation by a subscription navigation service, as taught by Chun, to enable the subscribing mobile devices to analyze the map data and correctly navigate through city or indoor spaces. 
As per claim 8
Moroniti, in view of Chun and Liu, discloses [t]he method of claim 1, Moroniti does not disclose wherein the shared overlay map service comprises a city shared overlay map service for a city, wherein the mobile subscriber devices comprise mobile subscriber devices inside the city, and wherein the map location of the map overlay information comprises a location inside the city.
wherein the shared overlay map service comprises a city shared overlay map service for a city, wherein the mobile, devices comprise mobile, devices inside the city, and wherein the map location of the map overlay information comprises a location inside the city (multi-layer map of surrounding scenery near an autonomous vehicle built during travel along one of the roads in the proto-roadmap - Liu Figs 16, and 24 and Column 3 Lines 39-42).
Moroniti discloses methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation. Liu teaches methods and systems with multiple embodiments where servers communicate multi-layer maps, with map and positional updates, with unmanned vehicles and robots located indoors or on the streets where communications between the servers and robots, using an API, is secured and authenticated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moroniti, methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation by methods and systems where the server communications includes unmanned vehicles, roadway navigation, APIs, and authenticated transmissions, as taught by Liu, to add scalable scope to the map overlays system needed for navigation. 
However, Chun teaches subscriber (registered subscriber, the navigation server 70 transmits a CAM indicating that the requested service is supported by the mobile terminal – Chun Fig 8 and ¶42).
Moroniti discloses methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moroniti, methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation by a subscription navigation service, as taught by Chun, to enable the subscribing mobile devices to analyze the map data and correctly navigate through city or indoor spaces.
As per claim 9
Moroniti, in view of Chun and Liu, discloses [t]he method of claim 1, and Moroniti further discloses wherein the enabling the shared overlay map service further comprises determining a group of the mobile, devices to which to send the map overlay information, and wherein sending the map overlay information to the mobile, devices comprises sending the map overlay information to only the group of the mobile, devices (The updated contextual map layers can be distributed to one or more other robots (such as a set of robots within a threshold distance of the robot, on a same floor or in a same building as the robot, or assigned a particular task or navigating a particular route affect by the updated map), for instance in real-time, in order to provide the other robots with the most up-to-date contextual maps available – Moroniti ¶67 (the robots, which are determined to need updated maps, that are located on a single floor or within the same building correspond to a single group and the reference implies that there are other groups of robots located elsewhere)).
Moroniti does not disclose subscriber.
subscriber (registered subscriber, the navigation server 70 transmits a CAM indicating that the requested service is supported by the mobile terminal – Chun Fig 8 and ¶42).
Moroniti discloses methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation. Chun teaches a vehicle navigation subscription service, where servers connect to subscribers’ mobile devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moroniti, methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation by a subscription navigation service, as taught by Chun, to enable the subscribing mobile devices to analyze the map data and correctly navigate through city or indoor spaces.
As per claim 10
Moroniti, in view of Chun and Liu, discloses [t]he method of claim 1, and Moroniti further discloses wherein the map overlay information further comprises at least one of an identification of the mobile subscriber device (a map interface displayed within the remote terminal interface, can select a robot (such as robot 102A) – Moroniti ¶22 (the robot icons represent a map layer)), or time information associated with the map overlay information. 
Claim 10 includes two main limitations that are connect by the word “or” that means that
the prior art need only teach one of the limitations to read on the claim since the limitations are
claimed in the alternative.
Moroniti does not disclose subscriber.
subscriber (registered subscriber, the navigation server 70 transmits a CAM indicating that the requested service is supported by the mobile terminal – Chun Fig 8 and ¶42).
Moroniti discloses methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation. Chun teaches a vehicle navigation subscription service, where servers connect to subscribers’ mobile devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moroniti, methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation by a subscription navigation service, as taught by Chun, to enable the subscribing mobile devices to analyze the map data and correctly navigate through city or indoor spaces. 
As per claim 11
Moroniti discloses [a]n unmanned ground vehicle comprising (robot 102 – Moroniti Fig 2 and ¶24), a processor (The robot 102 comprises a processor 210, a storage medium 220, sensors 250 – Moroniti ¶24), and a memory that stores executable instructions that (The storage medium 220 (e.g., a non-transitory computer-readable storage medium) comprises volatile memory, non-volatile storage, or a combination thereof – Moroniti ¶31 (the robot’s memory)), when executed by the processor facilitate performance of operations, comprising (The storage medium 220 stores instructions that when executed by the processor 210 causes the processor 210 to carry out the functions attributed to the various modules described herein – Moroniti ¶31), a shared overlay map service (The updated contextual map layers can be distributed to one or more other robots - Moroniti ¶67), receiving map overlay information from the shared overlay map service, the map overlay information comprising a map location and description information associated with the map location (The updated contextual map layers can be distributed to one or more other robots (such as a set of robots within a threshold distance of the robot, on a same floor or in a same building as the robot, or assigned a particular task or navigating a particular route affect by the updated map), keepout regions can be defined… areas without wireless reception - Moroniti ¶67 and ¶62 (the updated maps being sent to the robots includes the positions of all the robots as well as description information about the environment)); and adjusting a planned route of the unmanned ground vehicle in response to the receiving of the map overlay information (by modifying a route based on the detected environment in which the robot is navigating, The updated contextual map layers can be distributed to one or more other robots…navigating a particular route affect by the updated map - Moroniti ¶15, ¶67 (the robot routes are adjusted by the robot’s processor in response to detecting obstacles either using sensors or the shared map with its map overlays)).
Moroniti does not disclose subscribing, that is accessible by unmanned ground vehicles via wireless network communications.
However, Chun teaches subscribing (registered subscriber, the navigation server 70 transmits a CAM indicating that the requested service is supported by the mobile terminal – Chun Fig 8 and ¶42).
Moroniti discloses methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moroniti, methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation by a subscription navigation service, as taught by Chun, to enable the subscribing mobile devices to analyze the map data and correctly navigate through city or indoor spaces.
However, Liu teaches that is accessible by unmanned ground vehicles via wireless network communications (map server providing the multi-layer map via a communications link to one or more additional autonomous units – Liu Column 31 Lines 17-19).
Moroniti discloses methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation. Liu teaches methods and systems with multiple embodiments where servers communicate multi-layer maps, with map and positional updates, with unmanned vehicles and robots located indoors or on the streets where communications between the servers and robots, using an API, is secured and authenticated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moroniti, methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation by methods and systems where the server communications includes unmanned vehicles, roadway navigation, APIs, and authenticated transmissions, as taught by Liu, to ensure that the map overlays being 
As per claim 12
Moroniti, in view of Chun and Liu, discloses [t]he unmanned ground vehicle of claim 11, and Moroniti further discloses and wherein the operations further comprise receiving unmanned ground vehicle restriction zone information from the shared overlay map service (The robot server 130, the client device 132, the remote terminal 134, the building database 136, and the robot database 138 are computing systems configured to communicate with each other and with one or more robots 102, A combined localization and contextual map is accessed 405, for instance from… from a building server or computing system, Providing a robot with relevant contextual information (e.g., within a contextual map) can enable a robot to avoid keepout areas - Moroniti ¶19, ¶60, and ¶39) and adjusting the planned route of the unmanned ground vehicle in response to the receiving of the unmanned ground vehicle restriction zone information (by modifying a route based on the detected environment in which the robot is navigating, navigating a particular route affect by the updated map - Moroniti ¶15, ¶67 (the robot routes are adjusted by the robot’s processor in response to detecting obstacles either using sensors or the shared map with its map overlays)).
As per claim 13
Moroniti, in view of Chun and Liu, discloses [t]he unmanned ground vehicle of claim 11, and Moroniti further discloses wherein the operations further comprise receiving additional map overlay information, the additional map overlay information comprising location updates from other unmanned ground vehicles subscribed to the shared overlay map service (The robot can then update the contextual map layers…to a remote system (such as a building server) to update the map layers. The updated contextual map layers can be distributed to one or more other robots - Moroniti ¶67 (first a robot updates the map then the updated map is distributed to other robots, this occurs in each robot)).
Moroniti does not disclose subscribed.
However, Chun teaches subscribed (registered subscriber, the navigation server 70 transmits a CAM indicating that the requested service is supported by the mobile terminal – Chun Fig 8 and ¶42).
Moroniti discloses methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation. Chun teaches a vehicle navigation subscription service, where servers connect to subscribers’ mobile devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moroniti, methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation by a subscription navigation service, as taught by Chun, to enable the subscribing mobile devices to analyze the map data and correctly navigate through city or indoor spaces.
As per claim 14
Moroniti, in view of Chun and Liu, discloses [t]he unmanned ground vehicle of claim 11, and Moroniti further discloses wherein the description information associated with the map location comprises at least one of wireless coverage information at the map location (keepout regions can be defined… areas without wireless reception- Moroniti ¶62), or route blockage information at the map location (Likewise, the combined map can include a keepout layer defining areas the robot cannot or should not enter - Moroniti ¶58).
Claim 14 includes two main limitations that are connect by the word “or” that means that
the prior art need only teach one of the limitations to read on the claim since the limitations are
claimed in the alternative.
As per claim 15
Moroniti, in view of Chun and Liu, discloses [t]he unmanned ground vehicle of claim 11, and Moroniti further discloses wherein the operations further comprise combining the map overlay information with additional map overlay information received from the shared overlay map service and a map for use with the map overlay information (robot (or a computing system to which the robot communicates sensor information)…Likewise, the robot (or the computing system) can update a contextual map layer…It should be noted that although reference is made to “contextual map layers”, in practice, a contextual map layer may itself be a map, or may be combined with a localization layer to form a map - Moroniti ¶68).
As per claim 16
Moroniti, in view of Chun and Liu, discloses [t]he unmanned ground vehicle of claim 11, wherein the operations further comprise detecting location based information (localization map are updated from high-accuracy sensors like a LIDAR sensor, - Moroniti ¶67), generating additional map overlay information comprising the location based information (the robot (or a computing system to which the robot communicates sensor information) can update a contextual map layer in response to detecting an obstacle within a free space region - Moroniti ¶68), and sending the additional map overlay information (The robot can then update the contextual map layers to include the proper position of the detected objects or obstacles, or can provide information describing the location of the objects or obstacles to a remote system (such as a building server) to update the map layers - Moroniti ¶67) 
Moroniti does not disclose to a shared overlay map service application programming interface.
However, Liu teaches to a shared overlay map service (The layers in the multi-layer map…The proto-roadmap layer consists of an existing digital map used for navigation in autonomous and non-autonomous vehicles and is distributed to the autonomous units by the map server - Liu Column 5 Lines 55-62), application programming interface (The communications can occur over a variety of networks… application programming interfaces (APIs)… Representational State Transfer (REST)… Simple Object Access Protocol (SOAP) - Liu Column 7 Lines 63 – Column 8 Lines 1-2).
Moroniti discloses methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation. Liu teaches methods and systems with multiple embodiments where servers communicate multi-layer maps, with map and positional updates, with unmanned vehicles and robots located indoors or on the streets where communications between the servers and robots, using an API, is secured and authenticated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moroniti, methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation by methods and systems where the server communications includes unmanned vehicles, roadway navigation, APIs, and authenticated transmissions, as taught by Liu, to ensure that the map overlays being 
As per claim 17
Moroniti discloses [a] machine-readable storage medium, comprising executable instructions that (In one embodiment, a software module is implemented with a computer program product comprising a non-transitory computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described - Moroniti ¶71 (the robot servers are also computing systems where the similar software exists)), when executed by a processor of a mobile, device (The robot 102 comprises a processor 210, a storage medium 220, sensors 250 – Moroniti ¶24), facilitate performance of operations (The storage medium 220 stores instructions that when executed by the processor 210 causes the processor 210 to carry out the functions attributed to the various modules described herein – Moroniti ¶31), comprising:, to a shared overlay map service (The updated contextual map layers can be distributed to one or more other robots - Moroniti ¶67), detecting displacement of the mobile subscriber device to a map location (a map indicating a route being navigated by the robot 102 - Moroniti ¶22); detecting location-based information at the map location (a map indicating a location of the robot 102 - Moroniti ¶22); generating map overlay information comprising the map location and description information describing the location based information (One or more contextual map layers are generated 320 based on the identified properties or characteristics of the area. For instance, a first “floor type” map layer, a second “furniture” map layer – Moroniti ¶56 (the contextual map illustrates the locations of objects around the robot)); and sending the map overlay information (The robot server 130 provides a communicative interface between the robots 102 and one or more other systems of FIG. 1…. provide the floorplan to the robot 102, The robot can then update the contextual map layers… The updated contextual map layers can be distributed to one or more other robots - Moroniti ¶20, ¶67 (the API will help facilitate communications between the server or robots and mobile subscribers)).
Moroniti does not disclose subscriber, subscribing, that provides a shared overlay map service, application programming interface, which is accessible to mobile subscriber devices via wireless network communications, to the shared overlay map service, application programming interface.
However, Chun teaches subscriber, subscribing (registered subscriber, the navigation server 70 transmits a CAM indicating that the requested service is supported by the mobile terminal – Chun Fig 8 and ¶42).
Moroniti discloses methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation. Chun teaches a vehicle navigation subscription service, where servers connect to subscribers’ mobile devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moroniti, methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation by a subscription navigation service, as taught by Chun, to enable the subscribing mobile devices to analyze the map data and correctly navigate through city or indoor spaces. 
However, Liu teaches that provides a shared overlay map service (The layers in the multi-layer map…The proto-roadmap layer consists of an existing digital map used for navigation in autonomous and non-autonomous vehicles and is distributed to the autonomous units by the map server - Liu Column 5 Lines 55-62) application programming interface (The communications can occur over a variety of networks… application programming interfaces (APIs)… Representational State Transfer (REST)… Simple Object Access Protocol (SOAP) - Liu Column 7 Lines 63 – Column 8 Lines 1-2), which is accessible to mobile, devices via wireless network communications (map server providing the multi-layer map via a communications link to one or more additional autonomous units – Liu Column 31 Lines 17-19), to the shared overlay map service (The layers in the multi-layer map…The proto-roadmap layer consists of an existing digital map used for navigation in autonomous and non-autonomous vehicles and is distributed to the autonomous units by the map server Liu Column 5 Lines 55-62), application programming interface (The communications can occur over a variety of networks… application programming interfaces (APIs)… Representational State Transfer (REST)… Simple Object Access Protocol (SOAP) - Liu Column 7 Lines 63 – Column 8 Lines 1-2 (API are used to facilitate communication between different devices)).
Moroniti discloses methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation. Liu teaches methods and systems with multiple embodiments where servers communicate multi-layer maps, with map and positional updates, with unmanned vehicles and robots located indoors or on the streets where communications between the servers and robots, using an API, is secured and authenticated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moroniti, methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional 
As per claim 18
Moroniti, in view of Chun and Liu, discloses [t]he machine-readable storage medium of claim 17, and Moroniti further discloses wherein the operations further comprise sending additional map overlay information comprising location updates indicative of locations of the mobile, device (a map indicating a route being navigated by the robot 102, a map indicating a location of the robot 102 received from the robot 102 - Moroniti ¶22 (the server is constantly aware of the location of the robots)).
Moroniti does not disclose subscriber.
However, Chun teaches subscriber (registered subscriber, the navigation server 70 transmits a CAM indicating that the requested service is supported by the mobile terminal – Chun Fig 8 and ¶42).
Moroniti discloses methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional updates, with multiple robots, located indoors, for the purposes of navigation. Chun teaches a vehicle navigation subscription service, where servers connect to subscribers’ mobile devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moroniti, methods and systems with multiple embodiments where servers communicate multi-layer maps, and map and positional  
As per claim 19
Moroniti, in view of Chun and Liu, discloses [t]he machine-readable storage medium of claim 17, and Moroniti further discloses wherein the location based information comprises at least one of wireless coverage information at the map location (keepout regions can be defined… areas without wireless reception- Moroniti ¶62), or route blockage information at the map location (Likewise, the combined map can include a keepout layer defining areas the robot cannot or should not enter - Moroniti ¶58).
Claim 19 includes two main limitations that are connect by the word “or” that means that
the prior art need only teach one of the limitations to read on the claim since the limitations are
claimed in the alternative.
As per claim 20
Moroniti, in view of Chun and Liu, discloses [t]he machine-readable storage medium of claim 17, and Moroniti further discloses wherein the operations further comprise receiving additional map overlay information from the shared overlay map service, the additional map overlay information comprising map locations and description information associated with the map locations (robot (or a computing system to which the robot communicates sensor information)…Likewise, the robot (or the computing system) can update a contextual map layer…It should be noted that although reference is made to “contextual map layers”, in practice, a contextual map layer may itself be a map, or may be combined with a localization layer to form a map, keepout regions can be defined… areas without wireless reception  - Moroniti ¶68 and ¶62).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668